DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “control unit coupled to command the incoming conveying tracks of the distributor conveyor”, as recited in Claims 16-22, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al., US 2016/0272440 in view of EP 866,615 (“EP ‘615”; cited by Applicant).
With regard to Claim 14, Mayer discloses a conveyor system for conveying and formatting food products into product stacks (15, Figs. 1-13, [0059]-[0098]), the conveyor system comprising: 
an inlet for receiving the food products (11, Fig. 1, the inlet being adjacent to axle (21)) in product rows arranged parallel to one another and transversely to a conveying direction (Fig. 1); 
a lower product conveyor (19, 19a, 19b, 21, 29, Figs. 1-4) arranged to receive and to convey a first portion of the food products in the conveying direction (Figs. 9-13); 
an upper product conveyor (17, 17a, 17b, 21, 23, 25, 27, 45) arranged to receive and to convey a second portion of the food products in the conveying direction (Figs. 9-
a distributor conveyor comprising incoming conveying tracks (Fig. 1, wherein the four rows of products (11) cannot exist in space alone and therefore, must be supplied by some type of conveyor/transporting structure before they arrive  at the upper product conveyor (17) and the lower product conveyor (19); see also (35) as shown in Figs. 10-13, [0087]-[0098]); 
an output conveyor (41, Figs. 10-13, [0087]-[0098]) comprising outgoing conveying tracks arranged to receive the first portion of the food products from the lower product conveyor and the second portion of the food products from the upper product conveyor such that the second portion of the food products are at least at least partially stacked on the first portion of the food products ([0087]-[0098]); and 
an outlet arranged downstream of the output conveyor to receive and output the second portion of the food products at least partially stacked on the first portion of the food products as the product stacks ([0087]-[0098]).
With regard to Claim 23, Mayer discloses a method for operating a conveyor system for conveying and stacking food products (Figs. 10-13), the method comprising: 
receiving food products (11) from an input (35) in product rows arranged parallel to one another at a distribution conveyor with incoming conveying tracks; 
distributing a first portion of the food products on the distribution conveyor to a lower product conveyor (19); 
distributing a second portion of the food products on the distribution conveyor to an upper product conveyor (17); 
conveying the first portion of food products from the lower product conveyor onto outgoing conveying tracks of an output conveyor (15, 41) and stacking the second portion of food products from the upper product conveyor onto the first portion of food products on the output conveyor to form stacked food products (Figs. 10-13); and 
outputting the stacked food products on the output conveyor from the conveyor system at an output ([0087]-[0098].
Mayer fails to teach a distribution conveyor with incoming conveying tracks that are each configured to independently swivel between a first swivel position in which the food products thereon are directed to the lower product conveyor, and a second swivel position in which the food products thereon are directed to the upper product conveyor. EP ‘615 discloses a conveyor system and method for conveying and stacking food products (Figs. 1-25, [0010]-[0098]) that includes an inlet (40, Figs. 1, 3-4) for receiving the food products (Figs. 17-22), a lower product conveyor (55), and upper product conveyor (50), a distributor conveyor (45, Figs. 1-5) having incoming conveying tracks (90, 95) that are each configured to independently vertically swivel to direct food products to the lower or upper product conveyors ([0017]-[0032]), an output conveyor (60), and outlet (70, 35).   It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Mayer to include a distributor conveyor having multiple incoming conveying tracks that are independently and vertically swivelable because it would allow the system to provide a wide range of different product formats, as taught by EP ‘615 ([0012]).  In addition, EP ‘615 discloses a system that can be automatically adjusted using a control device, thereby increasing the efficiency of the system and method.  
With regard to Claim 15, Mayer discloses wherein at least one of the upper product conveyor and the lower product conveyor is a shuttle conveyor configured to move transversely to the conveying direction (the sleeves (26, 47) of the upper conveyor can be moved in a lateral direction thereby allowing the upper conveyor to be a shuttle conveyor, i.e., a conveyor that allows the products to be overlapping or stacked upon each other.)   EP ‘615 also discloses that both the upper and lower conveyors are shuttle conveyors (200, 205, Fig. 3, [0020]-[0023]; 350, 355, Figs. 4-5, [0024]-[0032].
With regard to Claim 16, Mayer fails to teach a control unit.  EP ‘615 discloses a control unit (1500, Fig. 23; Figs. 17-22) coupled to command the incoming conveying tracks of the distributor conveyor between the first swivel position and the second swivel position at least partially based on a collective quantity of incoming conveying tracks relative to a collective quantity of outgoing conveying tracks ([0058]-[0098]).

Allowable Subject Matter
Claims 17-22 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652